DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See specification for many examples.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “top rail cover” of claim 1, line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, these features of claim 1: “installing drill fixture on the side of the top support rail”, “installing drill fixture on the left-side bottom of the top rail”, and “installing drill fixture on the right-side bottom of the top rail” must be shown or the feature(s) canceled from the claim(s).  Not only do the drawings fail to show 3 drill 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show cord lock 3020 in figure 3 as described in the specification. Why is figure 3 different from figure 4?  It is improper for the figures to be inconsistent. 
The drawings are objected to because the cord lock 3020 in figure 7 appears completely different from 3020 in figures 3-5.  Are these different cord locks?  If so, the specification fails to explain this difference and fails to provide different reference characters for the different embodiments that appear to be shown.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In claim 1, line 4, “installing drill fixture” should be --installing a drill fixture--.
Claim 4 has the same objection issue as claim 1.
Regarding claims 1 and 4, the tense is inconsistent and should be corrected, for example, “Remove” in part a is a different tense than “installing” in part b... and “drill” in part c is different tense than “inserting” in part f as non-limiting examples.  Please correct the tense throughout the claims so it is consistent.  Also, some lines are capitalized such as “Remove” in part a while some are not such as “installing” in part b... please correct all instances for consistency.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The claims are replete with clarity issues, some non-limiting examples include but are not limited to the following:
Claim 1 recites the limitations "the head rail" in line 1; "the top rail cover" and "the top rail" in line 3; "the side", and "the pull cord" in line 4; "the left-side bottom" and "the left cord" in line 8; "the right-side bottom", and "the right cord" in line 10; "the cord lock mechanism" in line 12; "the right reel" in line 14; and "the left reel" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Above provides non-limiting examples, the applicant(s) must find and correct similar issues in claims 2-5 similar to those discussed above. 
Claim 1, part d, line 2, “the drill fixture” is indefinite, is this referring to the “drill fixture” introduced in section b or the one introduced in section d?    Note that claim 1 introduces 3 drill fixtures, one in part b, a second in part d, and a third in part e such that “the drill fixture” becomes a reoccurring indefiniteness issue throughout the claim(s) [including beginning of claim 2], please find and correct all instances.  Also, if the second and third drill fixtures introduced in part d and e are supposed to refer back to the drill fixture introduced in part b, proper antecedence such as --installing the drill fixture -- should be provided/added if this is what is intended since claim 1 currently requires 3 drill fixtures as recited.

Claim 1, part a, is unclear because it is incomplete... “from the”... what?
Claim 1 recites the possessive pronouns such as "it" on line 15 should be replaced with the name of the element the pronoun is referring to avoid confusion. The applicant(s) must find and correct similar issues.
Regarding claim 2, the phrase “The drill fixture of claim 1” renders the claim unclear because it refers back to method claim 1 but unclearly not to the ‘method’ by only reciting “The drill fixture of claim 1” and not something like --The method of claim 1--.  The examiner is assuming for examination purposes that this is referring to the method of claim 1, including all of the required steps in claim 1, while also merely narrowing the features of the drill fixture.  Please amend to clarify.
Regarding claim 2, the terms “right side bottom” and “left side bottom” render the claim indefinite. It is unclear if the applicant is introducing new “left/right side bottom” or referring to “left/right side bottom” of claim 1?
Regarding claim 3, the phrase “The kit of claim 1” is unclear because it unclearly only refers back to “The kit” and not ‘’The method of claim 1’’.  It is also noted that it appears to be referring to a kit that doesn’t appear positively recited structure from claim 1.  The examiner is assuming for examination purposes that this is referring to the method of claim 1, including all of the required steps in claim 1, while also merely narrowing the features of the kit.  Please amend for clarity.

Regarding claim 5, the phrase “The kit of claim 4” is unclear because it unclearly only refers back to “The kit of claim 1” and not --The method of claim 4--.  It is also noted that it appears to be referring to a kit that isn’t even a positively recited structure from claim 4.  The examiner is assuming for examination purposes that this is referring to the method of claim 4, including all of the required steps in claim 4, while also merely narrowing the features of the kit.  Please amend for clarity.
Allowable Subject Matter
First it is noted that the indicated allowable subject matter is only as best understood in light of the many 112 clarity issues in these claims and as applied above, the examiner must reconsider the indicated allowable subject matter after review of any amendments:
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Lin (US 8561665 B2) teaches (see figure 7) head rail 5 of a cordless blind (Col. 5, lines 60-62) comprising a left/right cord 11 attached to the head rail 5; pull cords (41, 42) to lower and/or raise the head rail 5; a cord lock mechanism comprising (see figures 5-6) a cord lock 9, a shaft 21, and two pulleys 23; and a fabric panel 4 attached to the head rail 5.
It would be improper hindsight to modify Lin to provide the method steps of installing three drill fixtures on the side and left-side/right-side or center bottom of the top rail and drilling the cord holes using the drill fixture.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PORAS PATEL whose telephone number is (571)272-4635.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P CAHN/Primary Examiner, Art Unit 3634